            Case 3:20-cv-00589-MMD-WGC Document 26 Filed 12/07/20 Page 1 of 3




 1   ENRIQUE R. SCHAERER
     NV Bar No.: 11706
 2   MAUPIN, COX & LEGOY
     4785 Caughlin Parkway
 3   Reno, Nevada 89519
     (775) 827-2000-Phone
 4   (775) 827-2185-Fax
     eschaerer@mcllawfirm.com
 5
     S. LAWRENCE POLK (pro hac vice)
 6   EVERSHEDS SUTHERLAND (US) LLP
     999 Peachtree St. NE, Suite 2300
 7   Atlanta, Georgia 30309
     (404) 853-8000-Phone
 8   (404) 853-8806-Fax
     larrypolk@eversheds-sutherland.com
 9
     Attorneys for CU CAPITAL MARKET SOLUTIONS, LLC and CAPITAL MARKETS
10   MANAGEMENT GROUP, LLC
11

12

13                         IN THE UNITED STATES DISTRICT COURT
14                               FOR THE DISTRICT OF NEVADA
15    JEREMY GILPIN and HARDAWAY                   )
      CAPITAL GROUP A LIMITED-                     )
16    LIABILITY COMPANY,                           )   CIVIL ACTION FILE NO. 3:20-CV-000589
                                                   )
17    Plaintiffs                                   )   STIPULATION AND ORDER
                                                   )   EXTENDING TIME TO FILE REPLY
18    vs.                                          )   BRIEF IN SUPPORT OF MOTION TO
                                                   )   DISMISS
19    CU CAPITAL MARKET SOLUTIONS,                 )
      LLC, and CAPITAL MARKETS                     )   (FIRST REQUEST)
20    MANAGEMENT GROUP, LLC,                       )
                                                   )
21    Defendants.                                  )
22

23           By and through their respective undersigned counsel, Plaintiffs and Defendants hereby

24   stipulate and agree that the time for Defendants to file their reply brief in support of their

25   Motion to Dismiss First Amended Complaint (ECF NO. 23) is hereby extended for a period of

26   7 days, from December 9, 2020 through and including December 16, 2020.




                                                   1
           Case 3:20-cv-00589-MMD-WGC Document 26 Filed 12/07/20 Page 2 of 3




 1          The Parties request this extension due to the fact that Defendant’s counsel continues to
 2   work remotely and has other pending deadlines. This is the parties’ first stipulation to extend
 3   the time for filing Defendants’ reply brief in support of motion to dismiss.
 4          Respectfully submitted, this 4th day of December, 2020
 5   MAUPIN, COX & LeGOY                                 KAEMPFER CROWELL
 6   /s/ Enrique R. Schaerer                             /s/Severin A. Carlson
     Enrique R. Schaerer                                 Severin A. Carlson, No. 9373
 7   NV Bar No.: 11706                                   Sihomara L. Graves, No. 13239
     4785 Caughlin Parkway                               50 West Liberty Street, Suite 700
 8   Reno, NV 89519                                      Reno, NV 89201
     T: (775) 827-2000                                   T: (775) 852-3900
 9   F: (775) 827-2185                                   F: (775) 327-2011
     eschaerer@mclrenolaw.com                            scarlson@kcnvlaw.com
10                                                       sgraves@kcnvlaw.com
11   EVERSHEDS SUTHERLAND (US) LLP                       NEXSEN PRUET, PLLC
12   /s/ S. Lawrence Polk                                /s/ Peter A. Santos
     S. Lawrence Polk (admitted pro hac vice)            Peter A. Santos (admitted pro hac vice)
13   999 Peachtree Street, NE                            227 W. Trade Street, Suite 1550
     Atlanta, GA 30309-3996                              Charlotte, NC 28202
14   T: (404) 853-8000                                   T: (704) 338-5336
     F: (404) 853-8806                                   psantos@nexsenpruet.com
15   larrypolk@eversheds-sutherland.com
                                                         Attorneys For JEREMY GILPIN and HARDAWAY
16   Attorneys for CU CAPITAL MARKET                     CAPITAL GROUP A LIMITED LIABILITY
     SOLUTIONS, LLC and CAPITAL MARKETS                  COMPANY
17   MANAGEMENT GROUP, LLC
18

19                                               ORDER
20          IT IS SO ORDERED:
21
                                                   ____________________________________
22                                                 UNITED STATES DISTRICT JUDGE
23                                                          December 7, 2020
                                                   DATED: ____________________________
24

25

26




                                                     2
            Case 3:20-cv-00589-MMD-WGC Document 26
                                                25 Filed 12/07/20
                                                         12/04/20 Page 3 of 3




 1                          IN THE UNITED STATES DISTRICT COURT
 2                                FOR THE DISTRICT OF NEVADA
 3    JEREMY GILPIN and HARDAWAY                      )
      CAPITAL GROUP A LIMITED-                        )
 4    LIABILITY COMPANY,                              )    CIVIL ACTION FILE NO. 3:20-CV-000589
                                                      )
 5    Plaintiffs                                      )    CERTIFICATE OF SERVICE
                                                      )
 6    vs.                                             )
                                                      )
 7    CU CAPITAL MARKET SOLUTIONS,                    )
      LLC, and CAPITAL MARKETS                        )
 8    MANAGEMENT GROUP, LLC,                          )
                                                      )
 9    Defendants.                                     )
10

11           I HEREBY CERTIFY that I electronically filed the foregoing STIPULATION AND

12   ORDER EXTENDING TIME TO FILE REPLY BRIEF IN SUPPORT OF MOTION TO

13   DISMISS with the Clerk of the Court using the CM/ECF system, which will send notification

14   of such filing to the following and all attorneys of record:

15           Sihomara L. Graves, SGraves@kcnvlaw.com
             Peter A Santos, PSantos@nexsenpruet.com
16           Severin A. Carlson, scarlson@kcnvlaw.com
17           This 4th day of December, 2020.
18
                                                           /s/ Enrique R. Schaerer   _
19                                                         EMPLOYEE
20

21

22

23

24

25

26




                                                      3
